People v Groome (2020 NY Slip Op 01385)





People v Groome


2020 NY Slip Op 01385


Decided on February 27, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 27, 2020

Manzanet-Daniels, J.P., Kapnick, Gesmer, Oing, JJ.


11140 1596/17

[*1] The People of the State of New York, Respondent,
vJahloni Groome, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Emilia King-Musza of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Joshua P. Weiss of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Albert Lorenzo, J.), rendered September 12, 2018, convicting defendant, upon his plea of guilty, of criminal possession of a firearm, and sentencing him to a term of 9 months, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The court's oral colloquy, taken together with the written waiver, which defendant discussed with counsel, signed in open court and acknowledged understanding, established that the waiver was knowing, intelligent and voluntary (see People v Bryant, 28 NY3d 1094, 1096 [2016]; see also People v Thomas, NY3d, 2019 NY Slip Op 08545 [2019]).
Regardless of the validity of defendant's waiver of his right to appeal, we find that the court properly denied his
motion to controvert a search warrant, and that there was no basis for a hearing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 27, 2020
CLERK